Exhibit 10.1

 

 



Credit Granting Agreement

 

 

No.:                     

 

 

 

Credit Grantor: China Merchants Bank Ningbo Branch (hereinafter referred to as
"Party A")

 

Credit Applicant: GLOBAL Technology Inc. (hereinafter referred to as "Party B")

 

 

Based on Party B's application, Party A hereby agrees to provide Party B with a
credit line. Party A and Party B have reached consensus on the following terms
and have entered into this Credit Granting Agreement (“Agreement”) through
sufficient mutual negotiation in accordance with the relevant laws and
regulations.

 

1.Credit Line

 

1.1Under this Agreement, Party A shall provide Party B with a credit line
(including the revolving credit line and/or the one-time credit line) of RMB
Sixty Million (or an equivalent amount in other currencies, the exchange rate of
which shall be the foreign exchange rate quoted by Party A at the time the
credit in such currency is used).

 

  If Party A (or Party A's subsidiaries) and Party B have signed a Credit
Granting Agreement numbered    /    and in the event that there is an
unliquidated balance related to this Agreement, such balance will be
automatically included in this Agreement and use the credit line hereunder.

 

1.2The credit period is 12 months, which starts from April 19, 2019 and ends on
April 18, 2020. If Party B needs to use the credit line for Credit Business, it
shall submit an application to Party A for use of the credit line during the
credit period. Unless otherwise provided in this Agreement, Party A will not
accept Party B's credit line use applications that are submitted beyond the
credit period.

 

1.3Credit Business includes but is not limited to one or more of the following:
loans/order loans, trade financing, bill discounting, commercial bill
acceptance, commercial acceptance bill confirmation/guarantee,
international/domestic guarantee, customs tax payment guarantee, corporation
overdraft, derivative transactions, and gold leasing.

 

 Trade Financing includes but is not limited to international/domestic letters
of credit, import bill purchase, delivery guarantee, import bills purchased
under collection, packing loans, export bill purchase, export negotiation,
export bills purchased under collection, import/export remittance financing,
credit insurance financing, factoring, and commercial paper guarantees.



 



1.4Revolving Credit Line refers to the maximum amount of the sum of the
principal and the balance of one or more type(s) of Credit Business mentioned in
the preceding paragraph and provided by Party A to Party B during the credit
period, which can be used continuously and circularly.

 

 One-time Credit Line refers to the cumulative amount of various types of Credit
Business mentioned in the preceding paragraph and provided by Party A to Party B
during the credit period, which shall not exceed the one-time credit line amount
approved by Party A. Party B shall not use the one-time credit line circularly.
The amount of multiple types of Credit Business applied by Party B shall start
using the one-time credit line amount until it is fully exhausted.

 

 

 



 1 



 

 

2.Occupation Arrangements for the Credit Line

 

2.1The specific Credit Business that has been applied by Party B and approved by
Party A during the credit period shall be automatically included in this
Agreement and shall use the credit line hereunder.

 

2.2Party A's creditor's rights in accounts receivable acquired from a third
party in which Party B is the payer (the debtor of accounts receivable) shall
use the above credit line. When Party A's own funds or funds from other legal
sources that are used to pay the acquisition price/purchase price of which the
creditor's rights in accounts receivable are held by Party B shall occupy the
above credit line.

 

2.3If Party A, after issuing a letter of credit (L/C), entrusts other branches
of China Merchants Bank to transfer the L/C to the beneficiary according to its
internal process requirements, such issuance as well as the bill purchase and
delivery guarantee business that occurs under such issuance shall occupy the
above credit line.

 

 When handling the import L/C business, if import bill purchase is actually
incurred under the same L/C, the import L/C and the import bill purchase shall
occupy the same credit line at different stages. In other words, when the import
bill purchase business occurs, the amount recovered after the L/C is paid out
will be used for the import bill purchase, with the same credit line used by the
original import L/C.

 

3.Approval and Use of the Credit Line

 

3.1The category of the credit line (revolving credit line or one-time credit
line) under this Agreement, the types of applicable Credit Business, the
specific amount of credit line for various types of Credit Business, whether
various types of credit business are reversible, and the specific conditions of
use shall be subject to the approval of Party A. If Party A adjusts its original
approval opinions based on Party B's application during the credit period, the
subsequent approval opinions given by Party A shall constitute supplements and
changes to the original or preceding approval opinions, and so on.

 

3.2Party B shall submit an application each time it plans to use the credit
line, and shall submit the materials requested by Party A and proceed upon
receipt of Party A's approval of each application. Party A is entitled to decide
whether to approve the application based on its internal management requirements
and Party B's operation conditions, or to unilaterally refuse Party B's
application without any legal liability. If the provisions of this paragraph are
inconsistent with other provisions of this Agreement, the former shall prevail.

 

 When handling a specific type of Credit Business upon receipt of Party A's
approval, the corresponding business agreement signed by and between Party A and
Party B (including but not limited to a single agreement/application, framework
agreement, or specific business contract) shall constitute an integral part of
this Credit Granting Agreement. The business terms such as the specific amount,
interest rate, period, purpose, and expenses of each loan or others shall be
determined by the specific business agreement, business vouchers confirmed by
Party A (including but not limited to loan notes), and the business records in
Party A's system.

 

3.3The period of use for each loan or other credits within the credit line shall
be determined according to Party B's business needs and Party A's business
management regulations. The due date of specific business may be later than that
of the credit period (unless otherwise required by Party A).

 

3.4During the credit period, Party A is entitled to assess Party B's operation
and financial status on an annular basis, and adjust the credit line that Party
B can use.

 

 

 



 2 



 

 

4.Party B's Rights and Obligations

 

4.1Party B is entitled to:

 

4.1.1Request Party A to provide loans or other credits within the credit line in
accordance with the requirements stipulated in this Agreement.

 

4.1.2Use the credit line in accordance with the provisions of this Agreement.

 

4.1.3Request Party A to keep the confidentiality of the production, operation,
property, account, and other information provided by Party B, except as
otherwise provided in this Agreement.

 

4.1.4Transfer the debt to a third party after obtaining the written consent of
Party A.

 

4.2Party B shall undertake the following obligations:

 

4.2.1Truthfully provide the documents and materials required by Party A
(including but not limited to providing its financial books/statements and
annual financial reports, major decisions and changes in its production,
operation, and management, fund withdrawal/use information, and information
about the collateral) and all of its banks of deposit, bank accounts, and
balance of deposits and loans, and cooperate with Party A's investigation,
examination, and inspection.

 

4.2.2Accept Party A's supervision over its use of credit funds and the related
production, operation, and financial activities.

 

4.2.3Use loans and/or other credit lines in accordance with the provisions of
this Agreement and the provisions and/or promised purposes of specific business
agreements.

 

4.2.4Punctually repay the principal, the interest, and pertinent expenses of
loans, advances, and other debts in full in accordance with the provisions of
this Agreement and specific business agreements.

 

4.2.5Transfer all or part of the debts hereunder to a third party after
obtaining the written consent of Party A.

 

4.2.6Party B shall notify Party A immediately when any of the following
circumstances occurs, and shall actively cooperate with Party A to implement
safeguard measures for proper repayment of the principal, the interest, and
pertinent expenses of loans, advances, and other debts under this Agreement:

 

4.2.6.1Party B encounters a major financial loss, asset loss, or other financial
crises.

 

4.2.6.2Party B provides loans, guarantees, or warranties to third parties, or
uses its own properties (rights) to provide mortgage (pledge) guarantees.

 

4.2.6.3Party B suspends its business, has its business license revoked or
canceled, files for or is filed for bankruptcy, dissolution, etc., or has
changes in important enterprise information, such as the company name,
registered address, place of business, and beneficial owners.

 

4.2.6.4Party B's controlling shareholders, other affiliated companies, or actual
controllers encounter a major operation or financial crisis that affects Party
B's normal operation, or Party B has personnel changes in its legal
representative, person in charge, directors, or senior management personnel, or
such personnel are punished, their personal freedom being restricted by the
relevant state authority or missing for more than seven days that may affect
Party B's normal operation.

 

 

 



 3 



 

 

4.2.6.5Party B is engaged in related transactions with its controlling
shareholders, other affiliated companies, or actual controllers and the amount
of such transactions is higher than 10% of Party B's net assets (Party B's
notice shall at least cover the relationship between the parties involved in the
transaction, the content, nature, amount, or corresponding proportion of the
transaction, and the pricing policy (including transactions with no amount or
only a token amount).

 

4.2.6.6Party B is engaged in any litigation, arbitration, or criminal or
administrative penalties that have a material adverse effect on its management
or property conditions.

 

4.2.6.7Party B or its actual controller is engaged in large sums of informal
high-interest loans or has adverse records such as rolling over old debts with
new borrowing, overdue repayment, or unpaid debt interest in other financial
institutions, or Party B’s affiliated company encounters a capital chain
disruption and debt crisis, or Party B's project is suspended or deferred or
encounters major investment blunders.

 

4.2.6.8Party B encounters other significant circumstances that may affect its
debt paying ability.

 

4.2.7Party B shall not be slack to manage and claim its due debts, or dispose of
existing major assets in a non-reimbursable and other improper manner.

 

4.2.8Party B shall obtain the written consent of Party A before proceeding with
major events such as merger & acquisition, spin-off, restructuring, joint
venture (cooperation), transfer of property (stock) rights, shareholding reform,
foreign investment, and increase of debt financing.

 

4.2.9When the accounts receivable is pledged, Party B shall guarantee that the
credit balance at any time during the credit period is less than 80% of the
balance of the pledged accounts receivable. Otherwise, Party B must provide new
accounts receivable approved by Party A as the pledge or margin deposit (the
account number shall be the one that is generated by or recorded in Party A's
system when the deposit is placed) until the sum of 80% of the balance of the
pledged accounts receivable and the effective margin deposit is larger than the
credit balance.

 

4.2.10Provided that Party B has pledged the margin deposit, if the balance of
the margin account is less than 95% of the amount of specific business due to
exchange rate fluctuations, Party B is obliged to increase the corresponding
amount of deposit or provide other guarantees in accordance with Party A's
request.

 

4.2.11Party B shall ensure that the sales proceeds generated from import
business are collected from the designated account of Party A. For export
negotiations, Party B shall transfer the notes and/or documents under the L/C to
Party A.

 

4.2.12Party B shall ensure that its settlement and payment activities are mainly
carried out through the bank account that it opens with Party A. During the
credit period, Party B's settlement transactions under the designated account
shall be no less than the proportion of Party B's financing amount at Party A
against its financing amount in all banks.

 

5.Party A's Rights and Obligations

 

5.1Party A is entitled to:

 

5.1.1Request Party B to punctually repay the principal, the interest, and
pertinent expenses of loans, advances, and other debts under this Agreement and
the specific contract in full.

 

5.1.2Request Party B to provide information related to the use of its credit
line.

 

5.1.3Be informed of Party B's production, operation, and financial activities.

 

 

 



 4 



 

 

5.1.4Supervise Party B's use of loans and/or other credits in accordance with
the purposes agreed in this Agreement and the specific business agreements,
unilaterally and directly suspend or limit the online banking service of Party
B's account (including but not limited to closing the online banking service and
presetting the list of payees/single payment cap/stage payment cap) and other
electronic payment channels when necessary, restrict the sales of settlement
vouchers, or restrict the counter payment and transfer of Party B account, as
well as the payment and exchange services of non-counter channels such as
telephone banking and mobile banking.

 

5.1.5Upon receipt of Party B's application for the issuance of an L/C, entrust
other local branches of China Merchants Bank to transfer the L/C to the
beneficiary according to internal process requirements.

 

5.1.6Deduct an amount directly from the account that Party B opens with any
institution of China Merchants Bank to repay the debts the Party B owes under
this Agreement and specific business agreements (when the debt is not repaid in
RMB, Party A is entitled to directly use the money in Party B's RMB account to
purchase foreign exchange based on the exchange rate announced by Party A at the
time of deduction, and then repay the relevant principal, interest, and
pertinent expenses).

 

5.1.7Transfer its creditor's rights against Party B and notify Party B of the
transfer in a manner it deems appropriate, including but not limited to by fax,
post delivery, personal delivery, and announcement on public media, or urge
Party B to pay accounts receivable back.

 

5.1.8Supervise Party B's account or entrust other institutions of China
Merchants Bank other than Party A to supervise Party B's account, and control
the payment of loan funds according to the loan use and payment scope agreed by
both parties.

 

5.1.9When Party A discovers that Party B has any of the circumstances stipulated
in Article 4.2.6 of this Agreement, Party A is entitled to request Party B to
implement safeguard measures for the proper repayment of the principal, the
interest, and pertinent expenses of the debts hereunder based on Party A's
requirements, or to directly seek one or more remedies for breach of contract as
stipulated in the "Events of Default and Handling" clause of this Agreement.

 

5.1.10Other rights prescribed under this Agreement.

 

5.2Party A shall undertake the following obligations:

 

5.2.1Offer loans or other credits to Party B within the credit line in
accordance with the provisions of this Agreement and specific contracts.

 

5.2.2Keep the confidentiality of Party B's asset, finance, production, and
operation conditions unless otherwise required by laws and regulations,
prescribed by the regulatory body, or provided to Party A's superior or
subordinate organizations, or external audit, accounting, law firms, or other
professional institutions undertaking the same confidentiality obligations.

 

6.Matters Specifically Guaranteed by Party B

 

6.1Party B is a legal entity that was incorporated and is legally existing under
the laws of China. It has truthful, legitimate, and valid registration and
annual report publicity procedures, and it has full civil capacity to sign and
perform this Agreement.

 

6.2Party B's signing and performance of this Agreement have been fully
authorized by its board of directors or any other competent authority.

 

6.3The documents, materials, and certificates that Party B provides regarding
Party B, the guarantor, the mortgagor (pledgor), and the collateral (pledge) are
truthful, accurate, complete, and valid, and they do not contain any major
errors or omissions that are inconsistent with the facts.

 

 

 



 5 



 

 

6.4Party B will strictly abide by the provisions of specific business agreements
and various letters and related documents issued to Party A.

 

6.5Party B is not engaged in any litigation, arbitration, or criminal or
administrative penalties that may adversely impact Party B or Party B's primary
properties at the time of signing this Agreement, and such litigation,
arbitration, or criminal or administrative penalties will not occur during the
performance of this Agreement. If that occurs, Party B shall immediately notify
Party A.

 

6.6Party B shall strictly abide by national laws and regulations in its business
activities, carry out all sorts of business activities in strict accordance with
the business scope stipulated in Party B's business license or that approved
according to law, and handle registration and annual inspection procedures as
well as the business term extension/prolonging procedures on time.

 

6.7Party B shall maintain or improve its existing level of operation and
management and ensure the preservation and appreciation of existing assets, and
shall not waive the claim of due debts or dispose of existing major assets in a
non-reimbursable and other improper manner.

 

6.8Party B shall not pay off other long-term debts in advance without Party A's
permission.

 

6.9Party B shall not be involved in any other major events that affect the
performance of its obligations hereunder at the time of signing and fulfilling
this Agreement.

 

7.Other Expenses

 

 If this Agreement involves notarization (except for the notarization for
compulsory execution) or other matters involving entrusting a third party to
provide services, the relevant expenses shall be borne by the entrusting party.
If the two parties jointly act as the entrusting party, each party shall bear
50% of the relevant expenses.

 

 Provided that Party B cannot repay the debts owed to Party A hereunder, it
shall bear all of Party A's expenses incurred from realization of the creditor's
rights, including the attorney fee, litigation cost, travel expense,
announcement fee, and delivery fee, and it hereby authorizes Party A to deduct
such expenses directly from its bank account. If there is any shortfall, Party B
hereby warrants that it will make up the shortfall upon receipt of Party A's
notice, and Party A does not need to provide any proof.

 

8.Events of Default and Handling

 

8.1Party B shall be deemed to be in breach of contract under any of the
following circumstances:

 

8.1.1Party B fails to perform or violate the obligations of this Agreement.

 

8.1.2Party B's special guarantees hereunder are untruthful or incomplete, or
Party B violates its special guarantees and fails to correct such violation
according to Party A's requirements.

 

8.1.3Party B has a material breach of contract under a legally valid contract
that it previously signed with other creditors, and such breach is not resolved
within three months from the date of the default.

 

 The foregoing material breach of contract means that Party B's default subjects
Party B to creditor claim for more than RMB One Million.

 

8.1.4If Party B is a New OTC Market listed company or it intends to apply for
listing on the New Three Board, but it encounters major obstacles in the listing
or its application is suspended, or the New Three Board market issues a warning
letter to Party B, orders it to make corrections, restricts its trading under
securities accounts, or takes other regulatory measures against Party B for more
than three times, or Party B is subject to disciplinary sanctions, termination
of listing, or other circumstances.

 

 

 



 6 



 

 

8.1.5When Party B acts as the supplier of government procurement departments,
and a government procurement department delays its payment for three consecutive
or cumulative times and such delay constitutes a risk that is not conducive to
Party B's repayment of the credit line granted by Party A, or Party B is
disqualified as the supplier (or blacklisted for government procurement), fails
to supply goods in a timely manner, has unstable product quality, has
difficulties in operations, faces obviously deteriorated financial conditions
(such as insolvency), or has its projects suspended.

 

8.1.6Party B's financial indicators fail to continue meeting the requirements
stipulated in this Agreement/specific business agreements, or any prerequisites
(if any) for Party A's provision of the credit line/financing to Party B
stipulated in this Agreement/specific business agreements are not continuously
satisfied.

 

8.1.7Other circumstances in which Party A believes that its legitimate rights
and interests are damaged.

 

8.2Provided that the guarantor has one of the following circumstances and Party
A believes that it may affect the guarantor's guarantee capacity, therefore
Party A requires the guarantor to exclude the adverse effects caused thereby or
requires Party B to increase or change its guarantee conditions. If the
guarantor or Party B fails to cooperate, it shall be deemed that an event of
default has occurred:

 

8.2.1The guarantor or Party B has one of the circumstances similar to that
described in Article 4.2.6 of this Agreement, or fails to obtain the consent of
Party A when the circumstances described in Article 4.2.8 occur.

 

8.2.2The guarantor conceals its actual capacity to assume the guarantee
liability, or fails to obtain authorization from the competent authority when
issuing the irrevocable letter of guarantee.

 

8.2.3The guarantor or Party B fails to go through the annual inspection
registration procedures and the business term extension/prolonging procedures.

 

8.2.4Party B is slack to manage and claim its due debts, or dispose of existing
major assets in a non-reimbursable or other improper manner.

 

8.3Provided that the mortgagor (pledgor) has one of the following circumstances
and Party A believes that it may cause the mortgage (pledge) invalid or cause
depreciation of the collateral (pledge), therefore Party A requires the
mortgagor (pledgor) to exclude the adverse effects caused thereby or requires
Party B to increase or change its guarantee conditions. If the mortgagor
(pledgor) or Party B fails to cooperate, it shall be deemed that an event of
default has occurred:

 

8.3.1The mortgagor (pledgor) does not possess the ownership or right of
disposition of the collateral (pledge), or there is a dispute over the
ownership.

 

8.3.2The collateral (pledge) has been leased, sealed up, detained, supervised,
has statutory priority (including but not limited to the priority of
construction project funds), and/or such circumstances that have occurred are
concealed.

 

8.3.3Without the prior written consent of Party A, the mortgagor shall not
transfer, lease, remortgage, or dispose of the collateral in any other improper
manner; or the mortgagor's earnings from disposing of the collateral with the
prior written consent of Party A are not used to repay Party B's debts owed to
Party A as required.

 

8.3.4The mortgagor fails to properly keep, maintain, and repair the collateral,
and as a result the collateral significantly depreciates; or the mortgagor's
behavior directly damages the collateral, resulting in a decrease in the value
of the collateral; or the mortgagor fails to insure/renew the insurance for the
collateral during the mortgage period according to Party A’s request.

 

8.3.5The collateral has been or may be included in the scope of government
demolition and expropriation, but the mortgagor fails to immediately notify
Party A or to fulfill its relevant obligations as stipulated in the mortgage
contract.

 

 

 



 7 



 

 

8.3.6The mortgagor uses its mortgaged house property at China Merchants Bank to
provide residual value guarantee for matters hereunder, and it settles the
mortgage loan in advance without the consent of Party A before Party B pays off
the credit line hereunder.

 

8.3.7The pledgor uses its financial products as the pledge, and the source of
the subscription fund is illegal or illegitimate.

 

8.3.8The collateral (pledge) involves or may involve other matters affecting its
value or affecting Party A's right to mortgage (pledge).

 

8.4Provided that the guarantee hereunder includes the pledge of accounts
receivable, and the debtor of the accounts receivable is facing an obvious
deterioration of its business operation, transfers its
properties/surreptitiously withdraws funds to avoid its debts, colludes with the
pledgor of the accounts receivable to change the repayment route and thus makes
the accounts receivable unable to be paid to the special account for repayment,
loses its business reputation, loses or may lose the ability to perform the
agreement, or encounters other major events affecting its solvency, Party A is
entitled to request Party B to provide the corresponding guarantee or provide
new and effective accounts receivable for pledge. If Party B fails to do so, it
is deemed that an event of default has occurred.

 

8.5When any of the above events of default occurs, Party A is entitled to take
the following measures separately or simultaneously:

 

8.5.1Reduce the credit line hereunder or stop the use of the remaining credit
line.

 

8.5.2Recover the principal, the interest, and pertinent expenses that have been
previously issued within the credit line.

 

8.5.3For bills of exchange that Party A has accepted or letters of credit,
letters of guarantee, delivery guarantees, etc. that Party A has issued during
the credit period, regardless of whether Party A has made the advanced payment,
Party A may request Party B to increase the margin deposit, to transfer the bank
savings in Party B's other accounts opened with Party A to Party A's margin
account as the deposit for its future advanced payment hereunder, or to hand
over the corresponding funds to an escrow account as Party A's deposit for the
advanced payment for Party B.

 

8.5.4For Party A's unliquidated creditor's rights in accounts receivable
acquired from Party B under factoring business, Party A is entitled to request
Party B to fulfill it repurchase obligations immediately and take other recovery
measures in accordance with the requirements of the relevant specific business
agreement. For Party A's creditor's rights in accounts receivable against Party
B that is acquired under factoring business, Party A is entitled to claim debts
against Party B immediately.

 

8.5.5Depending on the circumstances, Party A may directly request Party B to
provide other acceptable properties as a new guarantee. If Party B fails to
provide the new guarantee as required, it shall pay    /   % of the credit line
amount hereunder as liquidated damages.

 

8.5.6Party A is entitled to directly freeze/confiscate the bank savings in Party
B's settlement account and/or other accounts at China Merchants Bank, stop
opening new settlement accounts for Party B, and stop issuing new credit cards
to Party B's legal representative.

 

8.5.7Party A is entitled to submit Party B's default information to credit
bureaus and banking associations, and to share such information among banking
institutions and even make it available to the public by proper means.

 

8.5.8Party A is entitled to dispose of the pledge and/or claim debts against the
guarantor in accordance with the provisions of the letter of guarantee.

 

8.5.9Party A is entitled to claim debts in accordance with the provisions of
this Agreement.

 

8.6For funds that Party A obtains through claims of debts, the funds will be
used for repayment based on the actual due dates of various credit lines from
the latest to the earliest. The specific repayment order of various credit lines
shall be repaying the expenses, liquidated damages, compound interest, default
interest, interest first, and then repaying the principal of the credit line
until the principal, the interest, and all pertinent expenses are paid off.

 

 

 



 8 



 

 

 Party A is entitled to unilaterally adjust the above repayment sequence, unless
otherwise required by laws and regulations.

 

9.Guarantee Clauses

 

9.1For all debts that Party B owes to Party A hereunder, Party B or a third
party approved by Party A shall provide the property mortgage or pledge
guarantee or joint guarantee, and Party B or the third party acting as the
guarantor shall issue or sign another letter of guarantee at the request of
Party A.

 

9.2If the guarantor fails to sign the letter of guarantee and complete the
guarantee procedures in accordance with the provisions of this article
(including the circumstance in which the debtor of accounts receivable raises a
pleabefore the pledge of the accounts receivable), Party A is entitled to refuse
to provide Party B with a credit line.

 

9.3Provided that the mortgagor has provided real estate mortgage guarantee for
all debts that Party B owes to Party A hereunder, if Party B knows that the
collateral has been or may be included in the scope of government demolition and
expropriation, it shall notify Party A immediately and urge the mortgagor to
continue using the government's compensation to provide guarantee for Party B's
debts in accordance with the mortgage contract, to complete the corresponding
guarantee procedures in a timely manner, or to provide other safeguard measures
accepted by Party A in accordance with Party A's requirements.

 

 When it is necessary to reset the guarantee or take other safeguard measures as
the collateral is involved in the aforesaid circumstances, the mortgagor shall
assume the relevant expenses incurred and Party B shall be held jointly and
severally liable for the expenses. Party A is entitled to deduct such expenses
directly from Party B's account.

 

10.Miscellaneous

 

10.1During the validity period of this Agreement, Party A's treatment of Party
B's any default or delay, or Party A's postponed or delayed exercise of its
rights or interests shall not impair, influence, or limit all the rights and
interests Party A is entitled to as the creditor in accordance with the relevant
laws and regulations and this Agreement, or be deemed as Party A's permission or
approval of any breach of this Agreement or be deemed that Party A has waived
its right to take actions against existing or future defaults.

 

10.2If this Agreement becomes legally invalid in full or in part for whatever
reason, Party B shall be liable for repayment of all debts that it owes to Party
A hereunder. If that happens, Party A is entitled to terminate the performance
of this Agreement and may immediately claim all debts owed by Party B hereunder.

 

 If Party A faces a cost increase during the performance of the obligations
hereunder because of any changes in the applicable laws and policy requirements,
Party B shall compensate Party A for the increased cost as required.

 

10.3Party A and Party B shall send notices, requests, or other documents related
to this Agreement in written form (including but not limited to by letter, fax,
email, Party A's online banking, SMS, or WeChat).

 

10.3.1Any notice, request, or other document that is delivered by a
specially-assigned person (including but not limited to by a lawyer, notary, or
courier) shall be deemed to have been served when the recipient signs on it (if
the recipient refuses to accept it, it shall be deemed to have been served seven
days after the date of rejection, return, or delivery (whichever is earlier)).
Any notice, request, or other document that is delivered by postal letter shall
be deemed to have been served seven days after the date of delivery. Any notice,
request, or other document that is delivered by fax, email, Party A's online
banking, mobile phone SMS, WeChat, or other electronic means shall be deemed to
have been served on the date when the sender's corresponding system shows
successful delivery.

 

 

 



 9 



 

 

 If Party A informs Party B of the transfer of creditor's rights or claims debts
against Party B by means of issuing an announcement on public media, it shall be
deemed to have been served on the date of the announcement being issued.

 

 If either party changes its contact address, email address, fax number, mobile
phone number, or WeChat ID, it shall notify the other party of such changes
within five working days from the date of the change. Otherwise, the other party
is entitled to deliver any notice, request, or other document according to the
original contact address or information. If the delivery fails because of
contact address or information changes, the date of return or seven days after
the date of delivery (whichever is earlier) shall be deemed to be the date of
service. The party involving such changes shall bear the losses incurred thereby
and such changes do not affect the legal effect of service.

 

10.3.2Both parties' contact address, email address, fax number, mobile phone
number, and WeChat ID listed in this Agreement shall be used as their respective
address for service of notary documents and judicial documents (including but
not limited to the indictment/arbitration application, evidence, subpoena,
notice of appearance, notice of adducing evidence, notice of court session,
notice of hearing, written judgment/arbitration award, written verdict,
mediation agreement, notice of time-limited performance, and legal instruments
at the hearing and execution stages). Such documents shall be deemed to have
been served when the court or the notary office has delivered the written
documents to the address prescribed herein (refer to the preceding paragraph for
specific service provisions).

 

10.4Both parties agree that for business applications under the trade financing
business, Party B shall stamp Party A's reserved seal on such applications, and
both parties shall recognize the validity of the seal.

 

10.5When Party B submits applications for credit business through Party A's
online banking system, its electronic signature generated by the digital
certificate shall be deemed as a valid signature of Party B, which represents
Party B's real intentions. Party A is entitled to fill in the relevant business
vouchers based on the application information submitted online, and Party B
shall acknowledge its authenticity, accuracy, and legality and be bound by it.

 

10.6The written supplemental agreements between Party A and Party B with respect
to uncovered matters in and changes to this Agreement, and the specific business
agreements hereunder shall constitute an integral part of this Agreement.

 

10.7Party A's operations involved in transactions (including but not limited to
the acceptance of applications, data review, loan offering, transaction
confirmation, withholding, query, receipt printing, debt collection, and payment
deduction and various notifications) can be handled, generated, issued, or
produced by any business outlet of Party A. The business operations and
correspondence of the outlets shall be deemed to be Party A's behavior and be
binding upon Party B.

 

10.8The annexes to this Agreement shall form an integral part of this Agreement
and they are automatically applicable to the specific business that actually
occurs between the parties.

 

10.9In accordance with Party A's requirements, Party B shall (check the items
below):

 

¨ Insure its core assets and designate Party A as the primary beneficiary.

 

¨ Not sell or mortgage the    /   assets designated by Party A before its debts
are paid off.

 

¨ Make the following restrictions on the dividends paid to its shareholders as
required by Party A before its debts are paid off:   /  

 



10.10Party B shall ensure that Party B's financial targets for the credit period
meet the following requirements:    /  

 

 

 



 10 



 

 

10.11Party B accepts all items under the Group Credit Granting Cooperation
Agreement numbered  / (including the adjustments and supplements made by the
signing parties from time to time), which is signed by and between China
Merchants Bank  / and Party B's parent company/head office/holding company  /
(fill in the company name), and it agrees to be bound by the agreement and also
agrees to assume its obligations as a subordinate unit under the agreement. If
Party B fails to do so, it shall be deemed to have breached the contract, and
Party A is entitled to seek remedies as stipulated herein.

 

10.12Other agreed matters: If the credit line that has been converted into the
financing currency at the current exchange rate is less than 100% of the
specific business amount due to exchange rate fluctuations, Party B is obliged
to provide additional margin or other guarantee conditions in accordance with
Party A's request. The term "current" in this paragraph refers to any point in
time when Party A checks the exchange rate starting from the date on which the
credit line hereunder becomes effective to the date on which the credit
applicant's debts under the credit line are paid off.

 

11.Applicable Laws and Dispute Resolution

 

11.1The conclusion, interpretation, and dispute resolution of this Agreement
shall be governed by the laws of the People's Republic of China (excluding laws
of Hong Kong, Macao, and Taiwan), and the rights of both parties shall be
guaranteed by the laws of the People's Republic of China.

 

11.2The disputes arising during the performance of this Agreement shall be
settled by the two parties through negotiation. If the negotiation fails, either
party may (check one of the three methods below):

 

 þ 11.2.1 File a lawsuit to the People's Court with jurisdiction where Party A
is located.

 

¨ 11.2.2 File a lawsuit to the People's Court with jurisdiction where this
Agreement is signed. This Agreement is signed at    /  

 



¨ 11.2.3 Apply to   /   for arbitration (fill in the name of the arbitration
institution). The place of arbitration is    /  

 



11.3After this Agreement and the specific business agreements have been granted
the notarization with compulsory execution effect as processed by Party A and
Party B, Party A may, in order to claim the debts owed by Party B under this
Agreement and the specific business agreements, apply directly to the People's
Court with jurisdiction for compulsory execution.

 

12.Commencement of This Agreement

 

 This Agreement shall become effective after Party A's and Party B's legal
representatives, main persons in charge, or authorized agents sign (or affix
seals with their names) and affix their official seals/special contract seals on
it, and shall become automatically invalid upon expiration of the credit period
or when Party B's all debts owed to Party A hereunder and all other related
expenses are paid off, whichever is later.

 

13.Supplementary Provisions

 

 This Agreement is made in duplicate, with Party A and Party B each holding one
copy with the same legal effect.

 

 

 



 11 



 

 

Annexes:

 



1. Special Terms for Cross-border Linkage Trade Financing Business

 

2. Special Terms for Buyer/Import Factoring Business

 

3. Special Terms for Order Loan Business

 

4. Special Terms for the Discounting of Commercial Acceptance Bills

 

5. Special Terms for Derivative Transactions Business

 

6. Special terms for Gold Leasing Business

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 



 

 


Annex 1

 

Special Terms for Cross-border Linkage Trade Financing Business

 

1.Cross-border Linkage Trade Financing Business refers to the cross-border trade
financing business that Party B applies to Party A based on Party B's
cross-border transactions with overseas companies, which is cooperatively
provided by Party A and the overseas institution of China Merchants Bank
(hereinafter referred to as the "linkage platform").

 

2.Cross-border linkage trade financing business covers the following varieties,
including but not limited to back-to-back L/C, entrusted issuance, entrusted
overseas financing, certified bill payment, overseas credit granting with L/G,
and cross-border trade financing shortcut. The specific meanings and business
rules of various business varieties are stipulated in specific business
agreements.

 

3.Under the back-to-back L/C business, the overriding credit that Party B
applies to Party A shall directly occupy the credit line hereunder. Under the
overriding credit, the bills of exchange or advance payments (whether they occur
within the credit period) that Party A handles to fulfill the issuing bank
obligation and the pertinent interests and expenses shall constitute Party B's
financing debts owed to Party A, and shall be included in the scope of credit
guarantee.

 

Under the entrusted issuance/entrusted overseas financing business, the L/C or
trade financing that Party A entrusts the linkage platform to issue or provide
to the overseas company according to Party B's application shall occupy the
credit line hereunder. If Party A issues fund for inward bills purchased under
collection or provides advance payment to Party B for external payments, such
fund or advance payment (whether it occurs within the credit period) and the
pertinent interests and expenses shall directly constitute Party B's financing
debts owed to Party A, and shall be included in the scope of credit guarantee.

 

Under the certified bill payment business, Party A shall directly occupy the
credit line hereunder and certify the payment of Party B's acceptance bills
based on Party B's application. If Party B fails to pay the full amount of bills
on time, Party A is entitled to directly prepay on the certified bills. The
prepayment (whether it occurs during the credit period) and the pertinent
interests and expenses shall be included in the scope of credit guarantee.

 

Under the overseas credit granting with L/G business, Party A shall directly
occupy the credit line hereunder in accordance with the L/G or standby L/C that
Party B applies for issuance. After the overseas company transfers the right of
payment collection (rather than the right of claim) under the L/G to the linkage
platform and the linkage platform claims payment from Party A according to the
L/G or standby L/C, Party A's prepayment (whether it occurs during the credit
period) and the pertinent interests and expenses shall directly constitute Party
B's financing debts owed to Party A and shall be included in the scope of credit
guarantee.

 

Under the cross-border trade financing shortcut business, after Party A approves
Party B's application for trade financing, the trade financing that the linkage
platform directly provides to Party B shall occupy the credit line hereunder. If
Party B fails to repay the linkage platform's trade financing in full, Party A
is entitled to repay it by means of a bill of exchange or advance payment. The
relevant bill of exchange or advance payment (whether it occurs during the
credit period) and the pertinent interests and expenses shall directly
constitute Party B's financing debts owed to Party A and shall be included in
the scope of credit guarantee.

 

 

 



 13 



 

 

Annex 2

 

Special Terms for Buyer/Import Factoring Business

 

1.Definitions

 

1.1Buyer/Import Factoring Business refers to Party A, as the buyer/import
factor, acquires the accounts receivable (of which Party B is the debtor) from
the seller/export factor under the commercial contract, and provides the
seller/export factor with comprehensive factoring services including certified
payment, accounts receivable collection, and management.

 

Under the buyer/import factoring business, if Party B faces any buyer's credit
risks, Party A shall assume the certified payment obligation to the
seller/export factor. If a dispute arises during the performance of the
commercial contract, Party A shall be entitled to re-transfer the acquired
accounts receivable to the seller/export factor.

 

1.2Seller/Export Factor refers to the party who signs the factoring business
agreement with the supplier/service provider (the accounts receivable creditor)
under the commercial contract, and acquires the accounts receivable held by the
accounts receivable creditor. Party A can act as the buyer/import factor and the
seller/export factor at the same time.

 

1.3Disputes refer to the defenses, counter-claims, offsets, or similar acts that
Party B has against the accounts receivable acquired by Party A because of
disputes between the accounts receivable creditor and Party B over the goods,
services, invoices, or any other commercial contract issues, and third parties'
claims for the accounts receivable hereunder or applications for inquiry,
suspension, or deduction. A dispute is deemed to have occurred when any accounts
receivable that Party A acquires cannot be realized in full or in part for
reasons other than the buyer's credit risks.

 

1.4Commercial Contract refers to the business contract signed between Party B
and the accounts receivable creditor for the purpose of commodity trading and/or
service trading, which takes sale on credit as the settlement method.

 

1.5Certified Payment/Payment under Guarantee means when Party B faces any
buyer's credit risks, Party A shall pay the corresponding accounts receivable
amount to the seller/export factor within a certain period after the due date of
the accounts receivable.

 

2.Upon application, Party A agrees to handle the buyer/import factoring business
within the credit line for Party B, and Party B's accounts receivable acquired
from the seller/export factor shall be deducted from/shall occupy the credit
line hereunder based on the specific amount.

 

When Party A, as the buyer/import factor, fulfills its certified payment/payment
guarantee obligations to make payments and pay the pertinent expenses, it shall
be deemed as Party A's granting credit to Party B under the Credit Granting
Agreement, and the payments and pertinent expenses shall be included in the
scope of Party B's credit guarantee. Party A is entitled to take measures
stipulated under this Agreement to claim the certified payment/guaranteed
payment from Party B. As long as Party A has transferred the accounts receivable
during the credit period, Party A is entitled to claim payment from Party B in
accordance with the Credit Granting Agreement and the commercial contract even
if such claims are made beyond the credit period.

 

3.Buyer/import factoring fee

 

The factoring fee shall be the business management fee that Party A collects for
providing the buyer/import factoring service. Party A shall collect the
factoring fee from Party B at a certain ratio of the accounts receivable amount
at the time of acquisition. The specific rate shall be reasonably determined by
Party A according to its business rules.

 

4.For disputes arising out of the performance of the commercial contract, Party
B shall waive its right to raise an objection. In view of this, regardless of
whether there are other agreements, provided that Party B fails to make payment
in accordance with provisions of the commercial contract, it shall be deemed
that Party B has a buyer's credit risk, Party A will proceed the certified
payment, and Party B has no objection to this.

 

 

 



 14 



 

 

Annex 3

Special Terms for Order Loan Business

 

1.Order Loan Business refers to the loan business that Party A, based on the
commercial contracts (or engineering contracts) signed between Party B and its
downstream customers, issues to Party B for the daily production and operation
regarding the performance of its commercial contracts (or the performance of its
engineering contracts) and uses the sales contract cash inflow (or project cash
inflow) as the primary source of repayment.

 

2.Party B shall open a special account for the cash inflow of its sales orders
under the commercial contracts (or engineering contracts) with Party A. The cash
inflow of all sales orders under the commercial contracts (or engineering
contracts) and in connection with the order loan must be directly paid to the
special account. The special account shall not be used or changed without the
approval of Party A. Party B shall notify the payer that the special account is
the only account for the cash inflow of its sales orders. Party A is entitled to
deduct funds from the special account for repayment of the principal, interest,
default interest, and other related expenses of the order loan financing.

 

3.When any of the following circumstances occurs, Party A may immediately stop
Party B's use of the credit line under the Credit Granting Agreement and take
default management measures accordingly:

 

3.1Party B's downstream customers have delayed payment for three consecutive
periods, and Party A, based on its reasonable judgment, believes that their
financial position has deteriorated, which is not conducive to protecting Party
A's rights as the creditor.

 

3.2Party B is disqualified from being the supplier by its downstream customers
because of Party B's delayed supply of goods, unstable product quality,
construction without downstream customers' approval or failing to follow the
engineering contract, lowered qualifications that fail to meet downstream
customers' requirements, or operation difficulties and deteriorated financial
position based on Party A's reasonable judgment, or because Party B's cash
inflow from downstream customers is less than the total monthly due amount of
financing contracts under this credit line for three consecutive months, or the
downstream customers fail to make payment in installments in accordance with the
engineering contract for two consecutive periods.

 

 

 

 

 

 

 

 



 15 



 

 

Annex 4

 

Special Terms for the Discounting of Commercial Acceptance Bills

 

1.Discounting of Commercial Acceptance Bills refers to the discounting business
that Party A offers to commercial acceptance bills accepted by Party B or that
Party A allows the holder to process at any branches of China Merchants Bank
(hereinafter referred to as "other discounting acceptance banks"). The holder
(hereinafter referred to as the "discounting applicant") may apply to Party A or
other discounting acceptance banks for discounting of commercial acceptance
bills. The discounting business shall all occupy the credit line under this
Agreement.

 

Considering that Party A's provision of the discounting service for commercial
acceptance bill acceptors to Party B is the precondition for other discounting
acceptance banks' acceptance of bill holders' discounting applications, other
discounting acceptance banks are entitled to transfer the discounted bills to
Party A after the discounting business is completed, and Party A is obliged to
accept the transfer. For Party A's commercial acceptance bills acquired from
other discounting acceptance banks, Party B promises that it will pay for the
bills unconditionally upon the due date, and the parties have no objection to
this.

 

2.The commercial acceptance bills mentioned in this clause include both paper
commercial acceptance bills and electronic commercial acceptance bills
(hereinafter referred to as "e-bills"), or both commercial acceptance bills with
the discounting applicant paying the interest and commercial acceptance bills
with the buyer paying the interest.

 

Commercial acceptance bills with the buyer paying the interest means when Party
A processes the discounting of commercial acceptance bills issued and accepted
by Party B, the discounting interest is paid by Party B.

 

3.During the credit period, Party B shall open a commercial acceptance bill
margin account with Party A (the account number shall be the one generated or
recorded by Party A's system when the margin is deposited) and before each bill
is accepted, deposit a certain amount of funds to the margin account according
to Party A's requirements. The funds will be used as Party B's payment bond for
the acceptance of commercial acceptance bills that Party A offers a discounting.

 

Party B shall deposit the full amount of payables to its margin account opened
with Party A before the due date of each commercial acceptance bill, for the
bills to be paid on time.

 

4.During the credit period, the discounting applicant may use commercial
acceptance bills accepted by Party B to apply for discounting to Party A
directly, or apply for discounting to other discounting acceptance banks. Party
A or other discounting acceptance banks are entitled to conduct qualification
examinations on discounting applicants, request Party B to conduct audit
verifications, and decide whether the corresponding discounting would be
accepted.

 

After other discounting acceptance banks have completed the discounting, they
are entitled to endorse and transfer the discounted commercial acceptance bills
to Party A in accordance with the relevant provisions of China Merchants Bank.
After Party A has processed the discounting or accepted commercial acceptance
bills from other discounting acceptance banks, Party B shall pay Party A the
payables in full unconditionally and in a timely manner when required.

 

5.The issuance and discounting of each e-bill shall be subject to the business
information stored in PBOC's electronic billing system, or business records such
as customer statements filled in or printed accordingly. Party A's business
records are an integral part of this annex, and have the same legal effect as
this annex. Party B acknowledges the accuracy, authenticity, and legitimacy of
these records.

 

6.If a dispute arises out of the basic contract for commercial acceptance bills
accepted by Party A within the credit line, Party B and the parties concerned
shall coordinate and resolve it. Before each bill falls due, Party B is still
obliged to pay for the margin and the bills in full and in a timely manner
according to the foregoing agreement.

 

7.If Party A has discounted a commercial bill accepted by Party B or has
accepted a commercial bill previously accepted by Party B from other discounting
acceptance banks, Party A is entitled to deduct money from any of Party B's
deposit accounts at China Merchants Bank for payment if Party B fails to pay the
full amount before the due date of the commercial acceptance bill. If Party B
fails to pay the full amount or Party A offers an advance payment because of
insufficient balance in Party B's account, Party A shall collect a default
interest at five percent of the advance payment in accordance with relevant
provisions of the Payment and Settlement Measures.

 

 

 



 16 



 

 

Annex 5

 

Special Terms for Derivative Transactions Business

 

1.For derivatives transactions that Party A conducts upon acceptance of Party
B's application, they may occupy the credit line at a certain ratio of the
principal/transaction amount. When a derivative transaction has floating losses,
Party A may increase the occupied Party B's credit line according to the
specific agreement between the parties (when each transaction actually occurs,
Party A shall determine the amount of the occupied credit line based on the
type, deadline, and risk degree of the transaction, and/or the risk degree
coefficient of the business corresponding to the deducted credit line, etc.).
The amount of the credit line actually occupied shall be subject to records in
transaction documents such as the credit line occupation notice and/or
transaction confirmation/certificate issued by Party A.

 

2.Derivative transactions that have balances or losses during the credit period
shall occupy the credit line in accordance with the provisions of the preceding
article regardless of whether the date of the transaction falls within the
credit period.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 17 



 

 

Annex 6

 

Special Terms for Gold Leasing Business

 

1.Gold Leasing refers to the business in which Party A leases physical gold to
Party B, and upon expiration, Party B will return the same amount of gold of the
same property and pay the lease fee to Party A on time.

 

2.Party A may handle the gold leasing business for Party B within the credit
period and the credit line based on Party B's application. The physical gold
leased by Party A shall occupy the credit line with the value prescribed in the
gold lease agreement between both parties, and it shall constitute Party B's
debt owed to Party A.

 

 

 

Notes:

 

Both parties have fully negotiated all terms of this Agreement (including its
annexes). Party A hereby reminds Party B of paying special attention to the
terms regarding the exemption or restriction of Party A's liability, Party A's
unilateral rights, the increase of Party B's liability, or restriction of Party
B's rights, and requests Party B to fully and accurately understand these terms.
Party A has made corresponding explanations on the above terms at the request of
Party B. The parties to the agreement have a consistent understanding of the
terms of this Agreement.

 

(The remainder of this page is intentionally left blank)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 18 



 

 

(Signature page for the following Credit Granting Agreement numbered
                 )

 

Party A: China Merchants Bank Ningbo Branch (Seal)

 

 

Main Person in Charge/Authorized Agent ___________ (Signature/Seal with Name):

 

Address: 342 East Min'an Road, Yinzhou District, Ningbo City, Zhejiang Province

 

Email:   /

 

Fax No.:   /

 

Mobile No.: 13486620006

 

WeChat ID:   /

 

 

 

 

Party B: GLOBAL Technology Inc. (Seal)

 

 

Legal Representative/Main Person in Charge/Authorized Agent (Signature/Seal with
Name)

 

Address: 88 Qiushi Road, Wangchun Industrial Pak, Haishu District, Ningbo City,
Zhejiang Province

 

Email:   /

 

Fax No.:   /

 

Mobile No.: 18312960127

 

WeChat ID:   /

 

 



  Date of signing: 2019-4-19

 



 

 

 



 19 



